Name: Commission Implementing Regulation (EU) 2016/1683 of 19 September 2016 amending for the 253rd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaeda organisations
 Type: Implementing Regulation
 Subject Matter: international affairs;  international trade;  civil law;  politics and public safety
 Date Published: nan

 20.9.2016 EN Official Journal of the European Union L 254/18 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1683 of 19 September 2016 amending for the 253rd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaeda organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaeda organisations (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 14 September 2016, the Sanctions Committee of the United Nations Security Council decided to amend two entries in its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 September 2016. For the Commission, On behalf of the President, Acting Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX The following entries under the heading Natural persons in Annex I to Regulation (EC) No 881/2002 are amended as follows: (a) Ali Ben Taher Ben Faleh Ouni Harzi (alias: Abou Zoubair). Date of birth: 9.3.1986. Place of birth: Ariana, Tunisia. Nationality: Tunisian. Passport No: W342058 (Tunisian passport, issued on 14.3.2011, expires on 13.3.2016). National identification No: 08705184 (Tunisian National Identity Card number, issued on 24.2.2011). Address: (a) 18 Mediterranean Street, Ariana, Tunisia; (b) Syrian Arab Republic (located in as at Mar. 2015); (c) Iraq (possible alternative location as at Mar. 2015); (d) Libya (previously located in). Other information: (a) Physical description: eye colour: brown; height: 171 cm; (b) Photo available for inclusion in the Interpol-UN Security Council Special Notice; (c) Father's name is Taher Ouni Harzi, mother's name is Borkana Bedairia. Date of designation referred to in Article 2a(4)(b): 10.4.2015 is replaced by the following: Ali Ben Taher Ben Faleh Ouni Harzi (alias: Abou Zoubair). Date of birth: 9.3.1986. Place of birth: Ariana, Tunisia. Nationality: Tunisian. Passport No: W342058 (Tunisian passport, issued on 14.3.2011, expires on 13.3.2016). National identification No: 08705184 (Tunisian National Identity Card number, issued on 24.2.2011). Address: (a) 18 Mediterranean Street, Ariana, Tunisia; (b) Syrian Arab Republic (located in as at Mar. 2015); (c) Iraq (possible alternative location as at Mar. 2015); (d) Libya (previously located in). Other information: (a) Physical description: eye colour: brown; height: 171 cm; (b) Photo available for inclusion in the Interpol-UN Security Council Special Notice; (c) Father's name is Taher Ouni Harzi, mother's name is Borkana Bedairia. Reportedly killed in an airstrike in Mosul, Iraq, in Jun. 2015. Date of designation referred to in Article 7d(2)(i): 10.4.2015. (b) Tarak Ben Taher Ben Faleh Ouni Harzi (alias: Abou Omar Al Tounisi). Date of birth: 3.5.1982. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: Z050399 (Tunisian passport, issued on 9.12.2003, expired on 8.12.2008). National identification No: 04711809 (Tunisian National Identity Card number, issued on 13.11.2003). Address: (a) 18 Mediterranean Street, Ariana, Tunisia; (b) Syrian Arab Republic (located in as at March 2015); (c) Iraq (possible alternative location as at March 2015); (d) Libya (previously located in). Other information: (a) Physical description: eye colour: brown; height: 172 cm; (b) Photo available for inclusion in the Interpol-UN Security Council Special Notice; (c) Father's name is Taher Ouni Harzi, mother's name is Borkana Bedairia. Date of designation referred to in Article 2a(4)(b): 10.4.2015 is replaced by the following: Tarak Ben Taher Ben Faleh Ouni Harzi (alias: Abou Omar Al Tounisi). Date of birth: 3.5.1982. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: Z050399 (Tunisian passport, issued on 9.12.2003, expired on 8.12.2008). National identification No: 04711809 (Tunisian National Identity Card number, issued on 13.11.2003). Address: (a) 18 Mediterranean Street, Ariana, Tunisia; (b) Syrian Arab Republic (located in as at March 2015); (c) Iraq (possible alternative location as at March 2015); (d) Libya (previously located in). Other information: (a) Physical description: eye colour: brown; height: 172 cm; (b) Photo available for inclusion in the Interpol-UN Security Council Special Notice; (c) Father's name is Taher Ouni Harzi, mother's name is Borkana Bedairia. Reportedly killed in Syria in Jun. 2015. Date of designation referred to in Article 7d(2)(i): 10.4.2015.